DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6, 8, 9 and 11 are canceled. Therefore, claims 1-5, 7, 10, 12-15 and 17-27 are currently pending in this Application. Claims 18-20 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed on August 18, 2020 is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.  
    Response to Election
	 Applicants’ election, without traverse, the invention of Group I, claims 1-5, 7, 10, 12-15 and 21-27 drawn to products of Formula ARB-L-E3LB and the specific compound 
    PNG
    media_image1.png
    169
    285
    media_image1.png
    Greyscale
, in response filed November 22, 2021 is acknowledged.  
Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event final. Id.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula ARB-L-E3LB, depicted in claim 1, wherein:  the E3LB moiety is 
    PNG
    media_image2.png
    212
    352
    media_image2.png
    Greyscale
or  
    PNG
    media_image3.png
    280
    443
    media_image3.png
    Greyscale
; 
AR binding moiety is 
    PNG
    media_image4.png
    111
    186
    media_image4.png
    Greyscale
 and all the other variables are as defined.
 As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-5, 7, 10, 12-15 and 21-27, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected AR moiety. For example, some of the non-elected AR binding moiety have different cores and functional groups, which are different from the elected. This recognized chemical diversity of the functional groups can be seen by the various classifications of these 

Improper Markush Rejection
Claims 1-5, 7, 10, 12-15 and 21-27 are rejected on the judiciary-created basis that it contains an improper Markush grouping of alternatives.  The PTO has now officially stated that “a Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species”. In re Harnisch, 631 F.2d 716, 206 USPQ 300.  A claim may be rejected as "improper Markush grouping" if: (1) the species of the Markush group do not share a "single structural similarity"; or (2) the species do not share a common use. That is, if either the species do not belong to the same recognized physical or chemical class or same art-recognized class; or if the species are not disclosed in the specification or known in the art to be functionally equivalent, then an improper Markush grouping rejection is proper. The instant invention is directed to an extremely large group of compounds that are encompassed in products of Formula ARB-Link-E3LB. These variables represent a variety of diiferent organic functional group, multiple variable rings of varying sizes, as well as a high number of nested variables. The claims are very hard to search with the current available technology. There is no expectation that compounds of such diverse structure have 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 Claims 2, 3 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Regarding claim 2, 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 2 recites the broad recitation,”… AR splice variants V1 to V15”  and the claim recites “for example to AR splice variant V7” which is the narrower statement of the range/limitation.
a) Regarding claim 15, 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 15 recites the broad recitation, “causing or promoting apoptosis in a cell” and the claim recites “e.g., a cancer cell” which is the narrower statement of the range/limitation.
 Regarding claim 3, 
Claim 3, for example, recites the following phrase, “C1-6 alkyl (linear, branched, optionally substituted by 1 or more halo, OC1-6 alkoxyl)”, and it is unclear whether the limitation(s) within the parenthesis is/are part of the claimed invention. Accordingly, the metes and bounds of this claim is unclear, which rendered claim 3 indefinite. Similar claim construction can be found in other part of claim 3, which also rendered claim 3 indefinite. All of which needs to be corrected.
Claim Objections
Claims 1-5, 7, 10, 12-15 and 21-27 are objected to for containing non-elected subject matter. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626